Citation Nr: 1803161	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-05 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to initial ratings for right upper extremity (RUE) peripheral neuropathy, rated as 10 percent prior to August 2, 2017, and 20 percent thereafter.

3.  Entitlement to initial ratings for left upper extremity (LUE) peripheral neuropathy, rated as 10 percent prior to August 2, 2017, and 20 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity (RLE) peripheral neuropathy.

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity (LLE) peripheral neuropathy.

6.  Entitlement to increased ratings for posttraumatic stress disorder (PTSD), rated as 30 percent prior to July 31, 2017, and 50 percent thereafter.

7.  Entitlement to a total disability based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2017, the Veteran testified at the RO before the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  For the entire rating period under consideration, diabetes mellitus type II has been managed by the use of insulin or oral hypoglycemics and restricted diet; regulation of activities was not required to control diabetes.

2.  Prior to August 2, 2017, the Veteran's bilateral upper extremities were productive only of mild incomplete paralysis of the median nerves.

3.  As of August 2, 2017, the Veteran's bilateral upper extremities were productive only of mild incomplete paralysis of the lower radicular groups.

4.  For the entire rating period under consideration, the Veteran's RLE diabetic neuropathy was manifested by no more than mild incomplete paralysis of the sciatic nerve, with no moderate incomplete paralysis shown.

5.  For the entire rating period under consideration, the Veteran's LLE diabetic neuropathy was manifested by no more than mild incomplete paralysis of the sciatic nerve, with no moderate incomplete paralysis shown.

6.  For the entire rating period under consideration, the Veteran's PTSD has reasonably been shown to result in a moderate level of occupational and social impairment with reduced reliability and productivity and with symptoms such as intrusive thoughts, flashbacks, insomnia, irritability, hypervigilance, startle reaction, anxiety with panic attacks more often than weekly, disturbances of motivation and depressed mood.

7.  The evidence reasonably shows that the Veteran's service-connected diabetes mellitus type II, bilateral upper and lower extremity diabetic neuropathy; as well as PTSD, render him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for diabetes mellitus type II have not been met or more nearly approximated for any period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code (Code) 7913 (2017).

2.  The criteria for initial ratings higher than 10 percent prior to August 2, 2017, for peripheral neuropathy of the right and left upper extremities have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Code 8515 (2017).

3.  The criteria ratings higher than 20 percent from August 2, 2017, for peripheral neuropathy of the right and left upper extremities have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Code 8512 (2017).

4.  The criteria for a rating in excess of 10 percent for RLE diabetic neuropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520 (2017).

5.  The criteria for a rating in excess of 10 percent for LLE diabetic neuropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520 (2017).

6.  For the entire appeal period the criteria for a 50 percent rating, but no higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.3.21, 4.1, 4.3, 4.7, 4.21, 4.125, 4.126, 4.130, Code 9411 (2017).

7.  The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue (including degree of disability) shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Diabetes mellitus

For the entire rating period on appeal, diabetes mellitus type II has been rated at 20 percent under the criteria at 38 C.F.R. § 4.118, Code 7913.  

Under Code 7913, diabetes mellitus which is manageable by restricted diet only is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

Note (1) to Code 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Code 7913).  Noncompensable complications are considered part of the diabetic process under Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that management of diabetes mellitus type II requires a regulation of activities as required for a 40 percent rating under Code 7913.  Throughout the rating period on appeal, management of diabetes mellitus type II required the use of insulin or an oral hypoglycemic agent, and a restricted diet, which is consistent with the 20 percent rating criteria under Code 7913.  The evidence does not otherwise indicate that management of diabetes mellitus type II also required avoidance of strenuous occupational and recreational activities, which is the additional criterion necessary for the next higher 40 percent schedular rating.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).  

For the increased rating period on appeal, there is no evidence to suggest the Veteran was required to avoid strenuous occupational and recreational activities to control his blood sugars and diabetes mellitus, type II.  Indeed, the August 2017 VA examination report documents that the Veteran's treatment includes a restricted diet and prescribed oral hypoglycemic agents.  The examiner noted that the Veteran does not require regulations of activities.  Further during the October 2017 hearing, the Veteran testified that the only thing he was told was not to be out in the sun without using long sleeved shirts and hats.  There is no evidence in the records that the Veteran's diabetes mellitus requires that his activities be regulated.  As such, the weight of the evidence is against a finding that a rating in excess of 20 percent under Code 7913 for diabetes mellitus is warranted for any period.  38 C.F.R. §§ 4.3, 4.7.

Peripheral neuropathy- upper and lower extremities

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Bilateral upper extremities

In a rating decision dated in June 2009, the RO granted service connection for diabetic neuropathy of the right and left upper extremities (rated as peripheral neuropathy, right and left upper extremities) and assigned 10 percent ratings, respectively, effective January 28, 2009, the date of claim.  The Veteran appealed for higher ratings.  In a rating decision in September 2017, the RO increased the disability rating for peripheral neuropathy, of the right and left upper extremities, to 20 percent effective August 2, 2017.  Throughout the appeal the neuropathy of the upper extremities was rated under Codes 8515 (for the median nerve) prior to August 2, 2017; and 8512 (for the lower radicular group), effective from such date. 

The Board notes that throughout the appeal VA examination reports have variously recorded involvement of the median and lower radicular group nerves.  Although various nerves appear to be affected, they all result in the same manifestations of impairment of upper extremities, which are contemplated by the ratings assigned.  The Veteran cannot be compensated twice for the same symptomatology.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.14.

A 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve.  38 C.F.R. § 4.124a, Code 8515. 

A 20 percent evaluation is warranted for mild incomplete paralysis of the lower radicular group.  38 C.F.R. § 4.124a, Codes 8512. 

A 30 percent evaluation is warranted for moderate incomplete paralysis of the median nerve if affecting the major extremity, and 20 percent if affecting the minor extremity.  38 C.F.R. § 4.124a, Code 8515.

A 40 percent evaluation is warranted for moderate incomplete paralysis of lower radicular group, if affecting the major extremity, and 30 percent if affecting the minor extremity.  38 C.F.R. § 4.124, Code 8512.

Severe incomplete paralysis of the lower radicular group or the median nerve warrants a 40 percent rating if affecting the minor upper extremity, and 50 percent if affecting the major upper extremity.  60 percent is warranted for complete paralysis of the minor upper extremity and 70 percent for complete paralysis of the major upper extremity.  38 C.F.R. § 4.124a, Code 8512, and 8515.  

The pertinent evidence consists of two VA examination reports.

During the May 2009 VA examination, the Veteran reported intermittent minimal numbness and tingling involving his upper extremities.  Physical examination revealed normal motor and reflex function; sensory function was abnormal with findings of decreased sensation in the upper extremities in pinprick and temperature.  Tinel and Phalen signs were present at the wrists bilaterally.  Bilateral compressive median mononeuropathy at the wrists, mildly disabling was diagnosed.

During the August 2017 VA examination, the Veteran reported that his bilateral upper extremities had increased in severity.  Physical examination revealed bilateral incomplete paralysis of the lower radicular group nerves.

Concerning the bilateral upper extremities, prior to August 2, 2017, the evidence documents mild incomplete paralysis of the median nerves.  Accordingly, the Board finds that prior to August 2, 2017; the overall disability picture most closely resembles the criteria for a rating of 10 percent each for peripheral neuropathy in the median nerve of the right and left upper extremities under Code 8515. 

As of August 2, 2017, the evidence documents mild incomplete paralysis of the lower radicular group.  As such, 20 percent ratings are assigned under Code 8512.  

Ratings higher than 20 percent for bilateral upper extremity diabetic peripheral neuropathy is not warranted at any time throughout the appeal because the evidence fails to show that the Veteran experiences moderate incomplete paralysis of the median nerves and lower radicular group; and impairment was characterized as no more than mild in nature.

Bilateral lower extremities

The Veteran's RLE and the LLE diabetic neuropathy has been rated under Code 8520 (for sciatic nerve paralysis), which sets forth the following criteria.  A 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520.

The Board notes that throughout the appeal VA examination reports have variously recorded involvement of the other nerves, in addition to the service-connected sciatic nerves.  Although various nerves appear to be affected, they all result in the same manifestations of impairment of upper extremities, which are contemplated by the ratings assigned.  As noted above, he Veteran cannot be compensated twice for the same symptomatology.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.14.

The Veteran submitted his claim for service connection in February 2009.  A June 2009 rating decision granted service connection and assigned 10 percent ratings for the bilateral lower extremities.
Throughout the appeal period, the Veteran's diabetic peripheral neuropathy of both the RLE and the LLE was manifested by incomplete paralysis of the sciatic nerve no more than mild in degree, as evidenced by his complaints of numbness and tingling and some pain in both lower extremities as well as the reports of record.  Indeed March 2009 and August 2017 VA examinations revealed normal motor and reflex function; sensory function was abnormal with findings of decreased sensation in the lower extremities in vibratory, pinprick, and temperature.  The examiners indicated that such results were consistent with diabetic peripheral neuropathy affecting both the Veteran's lower extremities.  

Under section 4.12a, when the involvement is wholly sensory as it is here demonstrated, the rating should be for the mild or at most moderate degree.  Based upon the examiners' findings that there was decreased lower extremity sensation, the Board finds that the 10 percent rating for mild impairment under Code 8520 is appropriate for the entire appeal period.  At no time were the lower extremity diabetic peripheral neuropathy described moderate by the examiners, nor does the Board find that the lay testimony provided by the Veteran support a higher rating.  Accordingly, the Board finds that ratings in excess of 10 percent for diabetic neuropathy of the RLE and LLE are not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

The Veteran contends that his service-connected PTSD is more severe than is contemplated in the ratings assigned. 

The General Rating Formula for Mental Disorders (including PTSD) provides for a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118. 

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a). 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Board is aware that, effective in August 2014, VA amended the Schedule for Rating Disabilities to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5.  The DSM-5 does not require computation of a GAF score.  The provisions of the interim final rule applied to all applications for benefits that were received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the claim has been pending prior to August 4, 2014, therefore, in evaluating the severity of PTSD, the Board may consider GAF scores assigned to the Veteran, and the diagnosis of the Veteran's PTSD need not conform to DSM-5.  See 38 C.F.R. § 4.125(a) (2017).  A GAF score has been seen as a probative, but not determinative, indicator of a claimant's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In November 2008, the Veteran submitted a claim for increased rating for PTSD.  A June 2009 rating decision granted an increase and assigned a 30 percent rating.  A subsequent September 2017 rating decision assigned a 50 percent rating effective July 31, 2017.  The Veteran requests higher ratings.  In this case, the Board finds that, resolving all reasonable doubt in his favor, for the entire appeal period, a 50 percent rating, but not higher, for PTSD is warranted.

During an October 2009 statement, the Veteran reported that he has difficulty establishing and maintaining effective work and social relationships with employees.  

During a March 2009 VA examination, the Veteran reported symptoms of increased nightmares, flashbacks, insomnia, hypervigilance, avoidance, feelings of detachment, exaggerated startle.  He reports the symptoms are constant.  The Veteran indicates the symptoms affect his total daily functioning which result in social isolation.  He states that he avoids people as he is afraid to get into confrontation.  He reported that he goes to work and comes home and then stays home.  He reports he has had trouble sleeping for several years and this is described as difficulty staying asleep. 

Mental status examination revealed orientation is within normal limits.  Appearance and hygiene are appropriate.  Behavior is appropriate.  He has poor eye contact during the exam. The Veteran's affect and mood shows a disturbance of motivation and mood.  Communication was within normal limits.  Speech was within normal limits.  Concentration of the Veteran is within normal limits.  Panic attacks were absent.  There is no suspiciousness.  There is no report of a history of delusions.  The examiner noted that at the time of examination, there was no delusion observed.  He denied any history of hallucinations.  Obsessional rituals are absent.  Thought processes were appropriate.  Judgment is not impaired.  Abstract thinking is normal.  Memory is within normal limits.  Suicidal and homicidal ideation is absent.  The examiner indicated that there are behavioral, cognitive, social, affective, or somatic symptoms attributed to PTSD and are, described as ongoing nightmares, intrusive memories, avoidance, isolation, loss of interest, feelings of detachment, anger, hypervigilance, exaggerated startle. 

A March 2010 statement from W.E.H., MD indicates that the Veteran is under his care for severe PTSD.  He noted that the Veteran has continuous nightmares and flashbacks.  He noted that the Veteran is extremely sensitive to loud noises, closed spaces, fireworks, and lightening.  The examiner noted that the Veteran requires daily medication to help control his severe symptoms.

During a July 2017 examination, the examiner indicated the Veteran's symptomatology included suspiciousness, depressed mood, disturbances of motivation and mood, anxiety, difficulty in establishing and maintaining effective work and social relationships, chronic sleep impairment, and occupational and social impairment with reduced reliability and productivity.  Based on the findings, the RO, as noted, assigned a 50 percent rating.

During the October 2017 hearing, the Veteran reiterated his contentions that his PTSD was more severe than the current rating assigned.  He noted that he has experienced the chronic symptoms for the entire appeal period.

In light of all the evidence, the Board concludes that the Veteran is entitled to a disability rating of 50 percent, but not more, for his service-connected PTSD for the entire appeal period.  This is so because throughout this period he reported, in part, having estrangement from others, exaggerated startled response, intrusive thoughts, and disturbances of motivation and mood.  Further, it is reasonably shown in the record that during the entire appeal period the Veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining work and social relationships, difficulty in adapting to stressful circumstances including work and work like settings, and irritability, and disturbances of motivation and mood.  

Collectively, these symptoms are of the type, extent, frequency and/or severity (as appropriate) to indicate no more than occupational and social impairment with reduced reliability and productivity-the level of impairment contemplated in the assigned, 50 percent rating. 

The Board finds, however, at no point during the appeal period has the extent of the Veteran's psychiatric impairment attributable or indistinguishable from, PTSD been shown to result in occupational and social impairment with major deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment.

As reflected above, for the period under consideration, there is no evidence of such symptoms/manifestations as impairment in reality testing, communication, or speech, nor had major impairment been shown in areas such as judgment, thinking, or mood-which are examples of the type of symptoms supporting the assignment of a 70 percent rating.  In fact, for the period under consideration, the evidence fails to show nearly all of the enumerated symptoms/manifestation indicative of the type, extent, frequency and/or severity to warrant the assignment of a 70 percent rating. 

In this regard, there has been no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  In this regard, the medical evidence does not demonstrate that the Veteran has had occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  Rather, the treatment records and examinations reflect that he was well dressed and groomed, cooperative, and had organized thoughts. 

The Veteran reported irritability; however, periods of violence are not shown.  Thus, although he has displayed some symptoms of impaired impulse control in that the evidence reflects that he had anger outbursts, impaired impulse control to an extent contemplated for a 70 percent rating has not been shown.  Although the record indicates that his mood has been depressed, he has functioned independently.  To the extent that he has experienced difficulty in establishing and maintaining social relationships such symptomatology is contemplated in the currently assigned 50 percent rating.

The Board also points out that none of the enumerated symptoms/manifestations listed in the rating criteria consistent with the assignment of a 100 percent schedular rating for PTSD have been shown at any point during the appeal period.  In this regard, there is no documentation of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, for the period in question, the clinical evidence has not demonstrated symptoms/manifestations of depression indicative of total occupational and social impairment.

Under the circumstances of this case, the Board finds that, for the entire period under consideration, the Veteran's PTSD has more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  In reaching this conclusion, the Board has considered both the medical evidence and the Veteran's lay testimony.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

In assessing the severity of the disability under consideration, the Board has considered Veteran's assertions as to the type and frequency and/or severity of his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating also require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the medical findings which, as indicated above, do not support assignment of a rating in excess of 50 percent for PTSD during the entire appeal period.

TDIU

In October 2009, the Veteran submitted a claim for TDIU.  TDIU is granted where service-connected disabilities are so severe that it is impossible for the Veteran to secure or follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran meets the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).  He is service-connected for PTSD (50 percent); cardiomegaly (30 percent); type II diabetes mellitus (20 percent); diabetic peripheral neuropathy of the right upper extremity (20 percent); diabetic peripheral neuropathy of the left upper extremity (20 percent); diabetic peripheral neuropathy sciatic nerve of the left lower extremity (10 percent); diabetic peripheral neuropathy, sciatic nerve of the right lower extremity (10 percent); and erectile dysfunction (0 percent).  His combined disability evaluation is 90 percent.

The record reflects high school education with no college studies.  It further shows that the Veteran's past employment history was that of a painter.  He last worked in 2000.  His past work experience is physical and requires use of his hands and fingers, as well as use of his lower extremities.  

The August 2017 VA examination reports reflects that peripheral neuropathy would impact the Veteran's ability to work because he is unable to stand, lift anything heavy, or perform repetitive movements for extended periods of time.  The August 2017 VA PTSD examination report reflects that the disability would impact the Veteran's ability to work because he has intrusive thoughts that would interfere with the ability to stay focused on the task at hand; he has significant difficulty accepting supervision or receiving instructions without becoming angry; and he has significant difficulty functioning around other people, has difficulty functioning as a team member, and feels uncomfortable around others.  The August 2017 examination relevant to diabetes mellitus reflects that the Veteran fatigues easily due to his diabetes mellitus, and such impacts his ability to work.

During the October 2017 hearing, the Veteran reiterated his contentions that his service-connected disabilities impacted his ability to obtain and maintain substantial gainful employment.

After careful review of the record, the Board finds the Veteran experiences functional limitations due to service-connected PTSD, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities that preclude substantially gainful employment.  To the extent that the record suggests that the Veteran could perform the physical requirements of sedentary type employment, the Board finds that such employment in this case would be no more than marginal in view of the Veteran's educational background and work experience.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal).

Therefore, affording the Veteran all benefit-of-the-doubt, the Board finds that he is unable to perform the physical acts required for substantially gainful employment due to his service-connected disabilities, and specifically his PTSD, diabetes mellitus, type II, and diabetic peripheral neuropathy of the upper and lower extremities.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Accordingly, TDIU is granted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.   Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 20 percent for diabetes mellitus, type II is denied.

Initial ratings for RUE peripheral neuropathy, rated as 10 percent prior to August 2, 2017, and 20 percent thereafter, are denied.

Initial ratings for LUE peripheral neuropathy, rated as 10 percent prior to August 2, 2017, and 20 percent thereafter, are denied.

An initial rating in excess of 10 percent for RLE peripheral neuropathy is denied.

An initial rating in excess of 10 percent for LLE peripheral neuropathy is denied.

A 50 percent rating, and no higher, for PTSD, for the entire appeal period is granted.

Entitlement to a TDIU is granted.



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


